  Case 3:19-cv-02087-B Document 150 Filed 09/11/20                Page 1 of 4 PageID 4762



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                               §
 DIANE D. JONES, individually and on behalf §
 of herself and all others similarly situated, §
                                               §
                 Plaintiff,                    §
                                               §
         v.                                    §
                                               §     Civ. No. 3:19-cv-02087-B
 REALPAGE, INC. d/b/a LEASINGDESK §
 SCREENING,                                    §
                                               §
                 Defendant.                    §
                                               §



         BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FO LEAVE TO FILE
            NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                        MOTION TO CERTIFY CLASS

   I.      Introduction

        This Court presently has before it Plaintiff’s Motion to Certify Class, which was filed on

May 29, 2020. (Doc. 127.) Defendant filed its response in opposition on June 29, 2020 (Doc. 138),

and Plaintiff filed her reply on July 21, 2020 (Doc. 146).

        On August 25, 2020, the U.S. District Court for the Eastern District of Pennsylvania issued

a decision in the matter of McIntyre v. RealPage, Inc., No. 2:18-cv-03934-CFK, granting the

Plaintiff’s motion for class certification. 2020 WL 5017612 (E.D. Pa. Aug. 25, 2020). Plaintiff

believes that the decision in McIntyre is relevant to the Court’s analysis and would aid the
    Case 3:19-cv-02087-B Document 150 Filed 09/11/20                            Page 2 of 4 PageID 4763



disposition of the pending class certification motion in this matter, and therefore seeks leave to file

the decision in McIntyre as supplemental authority.1

II.          Legal Standard

             “A movant seeking to file a supplemental brief must: (1) ‘show that it has new information

that was not available at the time it filed its [motion] in order to receive leave to file” its

supplemental briefing; and (2) ‘demonstrate that this information is relevant to the Court’s ...

analysis and would therefore aid the justiciable disposition of [the] case.’” Silvas v. Equifax Info.

Servs., LLC, 2020 WL 4000848, at *2 (N.D. Tex. Jul. 15, 2020) (quoting Hoffman v.

AmericaHomeKey, Inc., 2014 WL 12577347, at *1–2 (N.D. Tex. July 29, 2014)).

      III.      Argument

             The requirements for filing a supplemental submission are easily met with respect to the

McIntyre v. RealPage class certification decision. First, the decision was issued on August 25,

2020, more than a month after the completion of class certification briefing in this matter, and was

therefore not available for submission at the time Plaintiff filed her motion or reply. Second, the

decision is relevant to the determination of class certification issues in this matter because, like

this case, the McIntyre decision deals with class allegations under section 1681e(b) of the Fair

Credit Reporting Act. The decision certifies a class of consumers with claims regarding the

accuracy of tenant screening reports sold by the same defendant, and addresses many of the same

arguments Defendant makes here with respect to ascertainability of class members, commonality,

and predominance under Fed. R. Civ. P. 23. Thus, McIntyre will aid the justiciable disposition of

the class certification motion.



1
         Mistakenly believing that L.R. 56.7 applied only to motions for summary judgment filed pursuant to Fed.
R. Civ. P. 56 and L.R. 56, Plaintiff originally filed a notice of supplemental authority, which was stricken from the
docket. Docs. 147, 148.

                                                          2
  Case 3:19-cv-02087-B Document 150 Filed 09/11/20                    Page 3 of 4 PageID 4764



   IV.      Conclusion

         For the reasons set forth herein, Plaintiff respectfully requests leave to file the decision in

McIntyre v. RealPage, Inc., 2020 WL 5017612 (E.D. Pa. Aug. 25, 2020) as supplemental authority

regarding class certification briefing in this matter.

DATED:          September 11, 2020
                                        Respectfully submitted,

                                        FRANCIS MAILMAN SOUMILAS, P.C.

                                         /s/ John Soumilas
                                        John Soumilas (pro hac vice)
                                        David A. Searles (pro hac vice)
                                        Lauren KW Brennan (pro hac vice)
                                        Edward H. Skipton (pro hac vice)
                                        1600 Market Street, Suite 2510
                                        Philadelphia, PA 19103
                                        Telephone: (215) 735-8600
                                        Facsimile:     (215) 940-8000
                                        Email:         jsoumilas@consumerlawfirm.com
                                                       dsearles@consumerlawfirm.com
                                                       lbrennan@consumerlawfirm.com
                                                       eskipton@consumerlawfirm.com

                                        Michael A. Caddell
                                        Cynthia B. Chapman
                                        Amy E. Tabor
                                        Caddell & Chapman
                                        628 East 9th Street
                                        Houston, TX 77007
                                        T: 713.751.0400
                                        E. mac@caddellchapman.com
                                        E: cbc@caddellchapman.com
                                        E: aet@caddellchapman.com

                                        Jim Flegle
                                        Donna Lee
                                        Loewinsohn Flegle Deary Simon LLP
                                        12377 Merit Drive, Suite 900
                                        Dallas, TX 75251
                                        T: 214.572.1700
                                        E: jimf@lfdslaw.com
                                        E: donnal@lfdslaw.com

                                                   3
  Case 3:19-cv-02087-B Document 150 Filed 09/11/20                      Page 4 of 4 PageID 4765




                                        Matthew A. Dooley (0081482)
                                        Stephen M. Bosak, Jr. (0092443)
                                        O’TOOLE, McLAUGHLIN, DOOLEY &
                                        PECORA, CO., LPA
                                        5455 Detroit Road
                                        Sheffield Village, Ohio 44054
                                        Telephone:     (440) 930-4001
                                        Facsimile:     (440) 934-7208
                                        Email:         mdooley@omdplaw.com
                                                       sbosak@omdplaw.com

                                        Edward Y. Kroub
                                        Cohen & Mizrahi LLP
                                        300 Cadman Plaza West, 12th Floor
                                        Brooklyn, NY 11201
                                        T: 929/575-4175
                                        F: 929/575-4195
                                        E: edward@cml.legal

                                        Counsel for Plaintiffs and the Proposed Class




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 11, 2020, caused a copy of Plaintiff’s Motion for Class

Certification was electronically filed with the Court’s CM/ECF system, which shall send electronic

notification of this filing to all counsel/parties of record.

                                                /s/ John Soumilas
                                                John Soumilas
                                                Counsel for Plaintiff




                                                    4
